Citation Nr: 0010226	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1944 to January 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 1999, the Board remanded this case to the RO since 
evidence had been sent directly to the Board without prior 
review by the RO.  In November 1999, a supplemental statement 
of the case addressing this evidence (but continuing the 
denial of the claim) was issued.  The case subsequently was 
returned to the Board. 

REMAND

Following further review of the claims file, the Board finds 
that an additional remand of this matter is warranted, even 
though it will, regrettably, further delay a decision on 
appeal.

In this case, the veteran contends that he has bilateral 
hearing loss due to exposure to acoustic trauma during 
service in World War II during combat.  The veteran maintains 
that while serving in the Navy, he served in the Okinawa 
conflict as a gunner.  He asserts that he was exposed to 
gunfire, rocket fire, and the constant drone of the Navy 
ships.  

The veteran must satisfy three elements for any claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence. See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) ), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  The absence of evidence of hearing loss in service is 
not fatal to a claim for service connection for hearing loss.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss recognized as a disability 
(i.e., one meeting the requirements of 38 C.F.R. §  3.385) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).    

At the outset, the Board emphasizes that no determination to 
whether the veteran's claim for service connection is well 
grounded is being made at this time. Until a claim is 
established as well-grounded, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
his claim.  Nonetheless, the Board finds that a remand for 
preliminary development is warranted to obtain existing 
documents needed to ensure that the record is complete and to 
enable the Board to render such determination.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (additional 
development may be warranted where VA put on notice that 
additional relevant evidence may exist which, if obtained, 
might well ground the claim for service connection).

The Board notes that the veteran did not list any treating 
physicians for hearing loss on his original 1997 application 
for VA disability compensation benefits.  The post-service 
medical records consist entirely of a February 1999 private 
medical report of the Foothills, Ears, Nose, and Throat 
facility.  However, a review of that treatment report shows 
that the veteran reported his alleged past history of 
progressive hearing loss to the examining physician and 
indicated that he had received VA medical treatment as well 
as medical treatment from a "Dr. Scott."  A review of the 
record does not reflect that any records have been requested 
or obtained from the VA or from Dr. Scott.  Because records 
from VA facilities are deemed "constructively of record" 
regardless of whether those records are physically on file 
(see Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992))and those or 
specifically identified private records may include 
information that may be supportive of the veteran's claim, 
they should be obtained. 

In addition, the veteran contends that he served in combat.  
His decorations from service include a World War II Victory 
Medal, Asiatic-Pacific Star, and the Philippine Liberation 
Ribbon.  These awards do not definitively establish combat 
service.  However, in light of the veteran's contentions that 
he served in combat in Okinawa (and the likelihood that he 
may have experienced significant noise exposure or acoustic 
trauma associated with such service, as he contends) the 
Board finds that the RO should verify whether or not he had 
combat service.  

Where a combat veteran alleges he suffers disability, 
including residuals of a cold injury incurred in service, 38 
U.S.C.A. § 1154(b) (West 1991) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Section 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service (the 
second criterion of a well-grounded claim), even in the 
absence of official records of in service injury or disease 
(here, acoustic trauma).  Collette articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b) (West 1991).

In the first step of the analysis, VA must determine whether 
the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.  In the second step, the VA must then 
determine if the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service, 
again without weighing the veteran's evidence with contrary 
evidence.  If these two inquiries are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service- connection," even if no official record of such 
incurrence exists.  At this point a factual presumption 
arises that the alleged injury or disease is service-
connected.  It is in the third step under Collette, that the 
VA is to weigh evidence contrary to that which established 
the presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

Thus, if the evidence establishes that the veteran did, in 
fact, serve in combat, the directives as set forth above must 
be applied.  However, the Board emphasizes that the analysis 
required by 38 U.S.C.A. § 1154(b) (West 1991) applies only to 
establishing the second criterion of a well-grounded claim; 
it does not apply to the questions of whether there is a 
current disability or a nexus connecting the disability to 
service. Competent (i.e., medical) evidence is still required 
to establish the currently claimed disability, and the nexus 
between that disability to an in service injury or disease.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

As a final point, the Board notes that if none of the 
requested development yields a favorable opinion on the 
question of a relationship between any hearing loss 
disability shown and his period of military service, the RO 
should specifically advise him of the need for such an 
opinion to support his claim.  See 38 U.S.C.A. § 5103 (1998); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran to 
obtain additional information (i.e., 
complete name, date(s) and location(s) of 
treatment) concerning his indicated 
treatment for hearing loss from a VA 
facility and a "Dr. Scott."  After 
receiving the veteran's response, the RO 
should obtain and associate with the 
record copies of all pertinent clinical 
records from the sources identified 
above, and/or any other source or 
facility identified by the veteran.  If 
the veteran does not respond, or any 
requested records are not available, this 
fact should clearly be noted in the 
claims file.

2.  The RO should verify, though all 
appropriate sources, whether or not the 
veteran served in combat during his tour 
of duty from May 1944 to January 1946.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken

4.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for bilateral hearing loss on 
the basis of all pertinent medical 
evidence and legal authority, to include, 
if applicable, the directives of 
38 U.S.C.A. § 1154 and Collette.

5.  If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (to specifically include a 
discussion of the type of evidence needed 
to support the claim) and be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


